  Case 5:20-cv-00505-JSM-PRL Document 1 Filed 10/20/20 Page 1 of 6 PageID 1




                         IN THE MIDDLE DISTRICT OF FLORIDA
                            UNITED STATES DISTRICT COURT
                                   OCALA DIVISION


JOSHUA FOSTER,

        Plaintiff,

vs.                                                   CASE NO.: _______________________

LOVE CHEVROLET, INC.,

      Defendant.
___________________________________/

                                          COMPLAINT

        Plaintiff, JOSHUA FOSTER, by and through his undersigned attorneys, hereby sues the

Defendant, LOVE CHEVROLET, INC., a foreign corporation and alleges as follows:

                                JURISDICTION AND VENUE

        1.     This Court has jurisdiction pursuant to 28 U.S.C. § 1331.

        2.     Venue lies within the United States District Court for the Middle District of

Florida, Ocala Division because a substantial part of the events giving rise to this claim occurred

in this Judicial District and is therefore proper pursuant to 28 U.S.C. 1391(b).

                                            PARTIES

        7.     Plaintiff, JOSHUA FOSTER, is a resident of Hillsborough County, Florida.

        8.      Defendant, LOVE CHEVROLET, INC., is a Florida corporation, licensed and

authorized to conduct business in the State of Florida and doing business within this Judicial

District.

        9.      Defendant, LOVE CHEVROLET, INC., is an employer as defined by the laws
  Case 5:20-cv-00505-JSM-PRL Document 1 Filed 10/20/20 Page 2 of 6 PageID 2




under which this action is brought and employs the required number of employees.

                                   GENERAL ALLEGATIONS

       10.     At all times material, Defendant, LOVE CHEVROLET, INC., acted with malice

and with reckless disregard for Plaintiff’s Federal and State protected rights.

       11.     At all times material, Plaintiff was qualified to perform his job duties within the

legitimate expectations of his employer.

       12.     Plaintiff has been required to retain the undersigned counsel to represent him in

this action and is obligated to pay them a reasonable fee for their services.

       13.     Plaintiff requests a jury trial for all issues so triable.

                                                FACTS

       14.     Plaintiff began his employment with Love Chevrolet on or about December 13,

2018, as a Finance Director.

       15.     Plaintiff was a top performer and producer for the entire company, with no known

write ups.

       16.      Shortly after Plaintiff began his employment, he began to endure derogatory

comments which were directed at him and others (about him) by another Finance Director,

Karen Gosse.

       17.      Ms. Gosse would accuse Plaintiff of being a thief and commented that Plaintiff

was “shady” and would tell others “You have to watch those people.” Plaintiff voiced his

objections to Ms. Gosse and complained to Human Resources.

       18.     On several occasions, various sales employees and sales manager, Brendan Prue,

would page over the PA system, “Dan to service or to the sales floor.” Dan is an acronym for




                                                    2
  Case 5:20-cv-00505-JSM-PRL Document 1 Filed 10/20/20 Page 3 of 6 PageID 3




“Dumb Ass Nigger.” This was viewed by all as a joke.

       19.     On July 25, 2019, after the conduct did not stop, Plaintiff submitted a written

complaint to HR and had multiple follow-up discussions with Jim Desanti from HR regarding

the racial discrimination by Ms. Gosse’s comments.

       20.     Prior to Plaintiff filing racial discrimination compliant with HR, he would arrive

at work around 9:30 am due to his daughter’s health condition which General Manger, Mike

Crynock permitted.

       21.     Shortly afterwards, Mr. Crynock requested that Plaintiff start coming in early and

began to write him up for being late. Whereas other white employees would arrive at 10 am and

not reprimanded or required to come in early.

       22.     Ally, a company with whom the Defendant was partnered with to offer warranties

to consumers, would pay the Finance Manager $50 for each contract sold. Mike Crynock would

take those payments from Plaintiff and refused to pay him. However, a former Finance Manager,

Brendan Prue, who is white, informed Plaintiff that he always received the payment when he was

Finance Manager.

       23.     General Sales Manager, Brendan Prue, the Sales Manager, Jeremy Lansing, and

General Manager, Michael Crynock, were all provided demo vehicles to drive. Jeremy Lansing

was even allowed to gas his vehicle at the company's private on-site gas pump. They are all

white; when Plaintiff asked for a demo vehicle he was denied.

       24.     Multiple white employees purchased vehicles from the dealership and were not

charged a dealer fee. Plaintiff purchased two used vehicles and was charged a dealer fee for both.

Another African American employee, Cleveland Gilbert, was also charged a dealer fee.




                                                3
  Case 5:20-cv-00505-JSM-PRL Document 1 Filed 10/20/20 Page 4 of 6 PageID 4




       25.     On January 15, 2020, Plaintiff was terminated for selling a specific warranty

which other white sales employees were selling and not terminated.

                                            COUNT I
                              42 U.S.C. § 1981 DISCRIMINATION

       26.     Plaintiff realleges and adopts the allegations stated in Paragraphs 1 – 25.

       27.     Plaintiff is a Black male.

       28.     By the conduct described above, Defendant engaged in unlawful employment

practices and discriminated against Plaintiff on account of his race in violation of 42 U.S.C. §

1981, for which Defendant is liable.

       29.     Defendant knew, or should have known of the discrimination.

       30.     As a result of Defendant’s unlawful discrimination, Plaintiff has suffered and

continues to suffer the following damages:

               a.      Back pay and benefits;

               b.      Interest on back pay and benefits;

               c.      Front pay and benefits;

               d.      Compensatory damages for emotion pain and suffering;

               e.      Punitive damages;

               f.      For costs and attorney’s fees;

               g.      Injunctive relief;

               h.      For any other relief, this Court deems just and equitable.

       WHEREFORE, Plaintiff, JOSHUA FOSTER, demands a trial by jury and judgment

against Defendant, LOVE CHEVROLET, INC. for damages as described above, and for such

other and further relief to which Plaintiff may be justly entitled.




                                                  4
  Case 5:20-cv-00505-JSM-PRL Document 1 Filed 10/20/20 Page 5 of 6 PageID 5




                                  COUNT II
               FLORIDA CIVIL RIGHTS ACT - RACE DISCRIMINATION

       31 .    Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in

paragraphs 1 through 25.

       32.     Plaintiff is a member of a protected class under the Florida Civil Rights Act.

       33 .    By the conduct described above, Defendant engaged in unlawful employment

practices and discriminated against Plaintiff on account of his race in violation of the Florida

Civil Rights Act.

       34.     Defendant knew, or should have known of the discrimination.

       35.     As a result of Defendant’s unlawful discrimination, Plaintiff has suffered and

continues to suffer the following damages:

               a.      Back pay and benefits;

               b.      Interest on back pay and benefits;

               c.      Front pay and benefits;

               d.      Compensatory damages for emotional pain and suffering;

               e.      Punitive damages;

               f.      For costs and attorney’s fees;

               g.      Injunctive relief;

               h.      For any other relief, this Court deems just and equitable.

       WHEREFORE, Plaintiff, JOSHUA FOSTER, demands a trial by jury and judgment

against Defendant, LOVE CHEVROLET, INC. for damages as described above, and for such

other and further relief to which Plaintiff may be justly entitled.




                                                  5
 Case 5:20-cv-00505-JSM-PRL Document 1 Filed 10/20/20 Page 6 of 6 PageID 6




                              DEMAND FOR JURY TRIAL

      36.    Plaintiff, JOSHUA FOSTER, requests a jury trial on all issues so triable.

DATED this 20th day of October 2020.

                                           FLORIN GRAY BOUZAS OWENS, LLC

                                           /s/Christopher D. Gray
                                           CHRISTOPHER D. GRAY, ESQUIRE
                                           Florida Bar No.: 902004
                                           Primary: chris@fgbolaw.com
                                           Secondary: debbie@fgbolaw.com
                                           WOLFGANG M. FLORIN, ESQUIRE
                                           Florida Bar No.: 907804
                                           wolfgang@fgbolaw.com
                                           16524 Pointe Village Drive, Suite 100
                                           Lutz, FL 33558
                                           Telephone (727) 254-5255
                                           Facsimile (727) 483-7942
                                           Attorneys for Plaintiff




                                              6
